     Case 3:18-cv-00152-AJB-JLB Document 38 Filed 08/07/19 PageID.336 Page 1 of 8


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT JOSTEN, on Behalf of Himself                     Case No.: 18-cv-0152-AJB-JLB
     and All Others Similarly Situated,
12
                                                             ORDER DENYING DEFENDANT’S
13                                          Plaintiff,       MOTION TO DISMISS
14                                                           (Doc. No. 28)
     v.
15   RITE AID CORPORATION,
16                                     Defendant.
17
18         Defendant Rite Aid again moves to dismiss Robert Josten’s amended complaint after
19   the Court previously granted Josten amendment. (Doc. No. 28.) In the current motion, Rite
20   Aid renews its argument that Josten failed to allege tolling under the delayed discovery
21   rule. Rite Aid also argues the Court has no jurisdiction over Josten’s claims because he
22   failed to exhaust his administrative remedies under the Medicare Act. However, the Court
23   finds both of these arguments fail. First, the Court finds Josten appropriately alleges tolling
24   in his amended complaint. Second, the Court finds Josten’s claims do not arise under The
25   Medicare Act and are thus not subject to its exhaustion requirements. Accordingly, the
26   Court DENIES Rite Aid’s motion to dismiss. (Doc. No. 28.)
27                                     I.       BACKGROUND
28         The following facts are taken from Plaintiff’s complaint, (Doc. No. 27), and are
                                                         1

                                                                                   18-cv-0152-AJB-JLB
     Case 3:18-cv-00152-AJB-JLB Document 38 Filed 08/07/19 PageID.337 Page 2 of 8


 1   construed as true for the limited purpose of resolving the instant motion. See Brown v. Elec.
 2   Arts, Inc., 724 F.3d 1235, 1247 (9th Cir. 2013) (reasoning that when considering a motion
 3   to dismiss, courts presume the facts alleged by the plaintiff are true).
 4         Plaintiff’s claims are all based on the assertion that he was forced to pay an inflated
 5   copayment under his insurance plan because Rite Aid reported prescription drug prices to
 6   his insurance carrier that were not its “usual and customary” (“U&C”) prices for those
 7   drugs. (Doc. No. 27 ¶ 1.) About 90% of all United States citizens are now enrolled in
 8   private or public health insurance plans that cover at least a portion of the cost of medical
 9   and prescription drug benefits. (Id. ¶ 2.) A feature of most of these health insurance plans
10   is the shared cost of prescription drugs. (Id.) Typically, when a consumer fills a prescription
11   for a medically necessary prescription drug under his or her health insurance plan, the third-
12   party payor (“TPP”) pays a portion of the cost and the consumer pays the remaining portion
13   of the cost directly to the pharmacy in the form of a copayment, coinsurance, or deductible
14   payment. (Id.)
15         In an effort to control their prescription drug costs, many insurance companies and
16   TPPs require consumers to purchase generic prescription drugs when available because
17   generic drugs often cost less than the brand-name version. (Id. ¶ 3.) Plaintiff alleges that
18   he and the members of the Class are paying much more for certain generics than Rite Aid’s
19   cash-paying customers who fill their generic prescriptions through Rite Aid’s discount
20   generic drug program, called the “Rx Savings [P]rogram” (“Rx Program” or “RSP”),
21   without using health insurance. (Id. ¶ 4.)
22         The crux of his argument is that a pharmacy cannot charge a consumer, or report to
23   a TPP, a higher price for prescription drugs than the pharmacy’s U&C price. (Id. ¶ 55–62.)
24   The U&C price is referred to by Rite Aid and known throughout the pharmacy industry as
25   the price that the pharmacy most commonly charges the cash-paying public. (Id. ¶ 56.)
26   Plaintiff alleges that Rite Aid, instead of complying with this requirement, maintains an
27   undisclosed, dual pricing scheme for the prescription drugs available through the Rx
28   Program and overcharges consumers like Plaintiff and the Class, in excess of Rite Aid’s
                                                    2

                                                                                   18-cv-0152-AJB-JLB
     Case 3:18-cv-00152-AJB-JLB Document 38 Filed 08/07/19 PageID.338 Page 3 of 8


 1   actual U&C prices for these generics. (Id. ¶ 6.) Thus, Plaintiff alleges that Rite Aid has
 2   knowingly and intentionally reported artificially inflated U&C prices for RSP Generics on
 3   claims for reimbursement submitted to TTP. (Id. ¶ 14.)
 4         Plaintiff filed his first amended complaint on December 11, 2018. (Doc. No. 27.)
 5   Plaintiff alleges causes of action for violations of: (1) Negligent Misrepresentation; (2)
 6   Unjust Enrichment; (3) Unfair Competition law (“UCL”) based on unfair acts and
 7   practices; (4) UCL based on unlawful acts and practices; (5) Consumer Legal Remedies
 8   Act (“CLRA”); and (6) Declaratory and Injunctive Relief. (Doc. No. 27.) In his prayer for
 9   relief, Plaintiff requests the Court certify his action as a class action, award compensatory,
10   consequential, and general damages, grant permanent injunctive relief, and award statutory
11   treble, punitive, or exemplary damages, among other things. (Id. at 43–44.)
12                                  II.    LEGAL STANDARD
13         A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the pleadings
14   and allows a court to dismiss a complaint upon a finding that the plaintiff has failed to state
15   a claim upon which relief may be granted. Navarro v. Block, 250 F.3d 729, 732 (9th Cir.
16   2001). The court may dismiss a complaint as a matter of law for: “(1) lack of cognizable
17   legal theory or (2) insufficient facts under a cognizable legal claim.” SmileCare Dental
18   Grp. v. Delta Dental Plan of Cal., 88 F.3d 780, 783 (9th Cir. 1996) (citation omitted).
19   However, a complaint survives a motion to dismiss if it contains “enough facts to state a
20   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
21   (2007).
22         Notwithstanding this deference, the reviewing court need not accept legal
23   conclusions as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It is also improper for the
24   court to assume “the [plaintiff] can prove [he or she] has not alleged . . . .” Associated Gen.
25   Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
26   On the other hand, “[w]hen there are well-pleaded factual allegations, a court should
27   assume their veracity and then determine whether they plausibly give rise to an entitlement
28   to relief.” Iqbal, 556 U.S. at 679. The court only reviews the contents of the complaint,
                                                    3

                                                                                   18-cv-0152-AJB-JLB
     Case 3:18-cv-00152-AJB-JLB Document 38 Filed 08/07/19 PageID.339 Page 4 of 8


 1   accepting all factual allegations as true, and drawing all reasonable inferences in favor of
 2   the nonmoving party. Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).
 3                                      III.   DISCUSSION
 4          In Rite Aid’s second motion to dismiss, they allege (1) the Court lacks jurisdiction
 5   over Josten’s claims, and (2) Josten’s claims are untimely. (Doc. No. 28-1.) In its prior
 6   motion to dismiss, Rite Aid alleged Josten failed to plead his causes of action and that his
 7   claims were untimely. (Doc. No. 15-1.) Rite Aid did not initially challenge jurisdiction.
 8   (See id.) The Court found that Josten adequately stated his claims but held that he did not
 9   adequately plead tolling and granted leave to amend on those grounds. (Doc. No. 25 at 12–
10   13.)
11          A.    Jurisdiction
12          Despite failing to bring any jurisdictional arguments in its first motion to dismiss,
13   Rite Aid now argues Josten “failed to exhaust his Medicare administrative remedies,
14   thereby depriving this Court of jurisdiction.” (Doc. No. 28-1 at 10.) Rite Aid now interprets
15   Josten claims as arising under the Medicare Act because Josten alleges “his purchases were
16   made through his Medicare coverage, specifically his Medicare and Medicare Advantage
17   membership.” (Id.) As such, Rite Aid maintains, Josten needed to have exhausted those
18   remedies first. (Id. at 10–11.)
19          Josten asserts this argument is “mistaken.” (Doc. No. 30 at 10.) The Court agrees.
20   The key inquiry in determining whether 42 U.S.C. § 405(h) requires exhaustion before we
21   can exercise jurisdiction is whether the claim “arises under” the Act. Do Sung Uhm v.
22   Humana, Inc., 620 F.3d 1134, 1141 (9th Cir. 2010). The Supreme Court has identified two
23   circumstances in which a claim “arises under” the Medicare Act. Heckler v. Ringer, 466
24   U.S. 602, 614–15 (1984). First, where the “standing and the substantive basis for the
25   presentation of the claims” is the Medicare Act. Id. at 615. Second, where the claims are
26   “inextricably intertwined” with a claim for Medicare benefits. Id. at 614. Courts have
27   described § 405(h) as preventing “beneficiaries and potential beneficiaries from evading
28   administrative review by creatively styling their benefits and eligibility claims as
                                                   4

                                                                                 18-cv-0152-AJB-JLB
     Case 3:18-cv-00152-AJB-JLB Document 38 Filed 08/07/19 PageID.340 Page 5 of 8


 1   constitutional or statutory challenges to Medicare statutes and regulations.” United States
 2   v. Blue Cross & Blue Shield of Ala., 156 F.3d 1098, 1104 (11th Cir. 1998); see Do Sung
 3   Uhm, 620 F.3d 1134 at 1141–42.
 4         Here, Rite Aid construes Josten’s allegations as a dispute regarding his coverage and
 5   copayment amounts. (Doc. No. 28-1 at 11–12.) However, Josten is not attempting to elude
 6   administrative review of any Medicare claim. Josten is not alleging anywhere in his
 7   complaint a challenge to Medicare statutes, regulations, or the Medicare-machine. Josten
 8   is not seeking to challenge his “coverage” or copayment amounts. As the Ninth Circuit put
 9   it, “our case law establishes that where, at bottom, a plaintiff is complaining about the
10   denial of Medicare benefits . . . the claim ‘arises under’ the Medicare Act.” Do Sung Uhm,
11   620 F.3d at 1142–43. Here, at bottom, Josten is making no such allegations. Similar to the
12   Uhm’s, “it is [Rite Aid’s] misrepresentations themselves for which [Josten] seek[s] to
13   remedy.” Id. at 1145. Josten’s allegations are solely focused on Rite Aid’s alleged
14   misconduct. Thus, the Court agrees with Josten’s assertion that he “is challenging
15   misrepresentations and unfair conduct that were collateral to any claim for benefits,” and
16   thus was not required to exhaust his administrative remedies. (Doc. No. 30 at 12.)
17         B.    Tolling
18         Rite Aid once again argues Josten’s CLRA, unjust enrichment, and negligent
19   misrepresentation claims are time-barred. (Doc. No. 28-1 at 18.)
20         “In a federal diversity action based on alleged violations of state law, the state statute
21   of limitations controls.” Adams v. I–Flow Corp., No. CV09–09550 R(SSx), 2010 WL
22   1339948, at *3 (C.D. Cal. Mar. 30, 2010) (citing Bancorp Leasing and Financial Corp. v.
23   Agusta Aviation Corp., 813 F.2d 272, 274 (9th Cir. 1987)). The statute of limitations for
24   the foregoing causes of action are as follows: (1) CLRA—three years, Cal. Civ. Code
25   § 1783; (2) unjust enrichment—three years, In re Maxim Integrated Prod., Inc., Deriv. Lit.,
26   574 F. Supp. 2d 1046, 1072 (N.D. Cal. 2008); and (3) negligent misrepresentation—three
27   years, Cal. Civ. Proc. Code § 338(d).
28         Plaintiff alleges he has purchased generic versions of medications for personal use
                                                    5

                                                                                    18-cv-0152-AJB-JLB
     Case 3:18-cv-00152-AJB-JLB Document 38 Filed 08/07/19 PageID.341 Page 6 of 8


 1   from Defendant in California between 2014 and present. (Doc. No. 27 ¶ 16.) Thus,
 2   Plaintiff’s CLRA, unjust enrichment, and negligent misrepresentation claims would be
 3   time-barred in 2017. Plaintiff filed his complaint in 2018, a year after the statute of
 4   limitations for his various claims. However, Josten alleges these claims should be tolled
 5   because he had “neither actual nor constructive knowledge of the facts constituting their
 6   claims for relief until recently.” (Id. ¶ 79.) Additionally, Josten contends he could not have
 7   discovered through the exercise of reasonable diligence, the existence of the scheme at an
 8   earlier point in time. (Doc. No. 1 ¶ 80.) Because Plaintiff’s claims are technically time-
 9   barred, Plaintiff must rely on the delayed discovery rule.
10          “In order to invoke [the delayed discovery exception] to the statute of limitations,
11   the plaintiff must specifically plead facts which show (1) the time and manner of discovery
12   and (2) the inability to have made earlier discovery despite reasonable diligence.” In re
13   Conseco Ins. Co. Annuity Mktg. & Sales Practices Litig., No. C–05–04726 RMW, 2008
14   WL 4544441, at *8 (N.D. Cal. Sept. 30, 2008) (quoting Saliter v. Pierce Bros. Mortuaries,
15   81 Cal. App. 3d 292, 296 (1978)). “The burden is on the plaintiff to show diligence, and
16   conclusory allegations will not withstand demurrer.” E–Fab, Inc. v. Accountants, Inc.
17   Services, 153 Cal. App. 4th 1308, 1319 (2007) (quoting McKelvey v. Boeing North
18   American, Inc., 74 Cal. App. 4th 151, 160 (1999)). To rely on the delayed discovery rule,
19   “the plaintiff must plead facts showing: ‘(a) Lack of knowledge. [sic] (b) Lack of means of
20   obtaining knowledge (in the exercise of reasonable diligence the facts could not have been
21   discovered at an earlier date). [sic] (c) How and when he did actually discover the fraud or
22   mistake.’” Keilholtz v. Lennox Hearth Products Inc., No. C 08–00836 CW, 2009 WL
23   2905960, *3 (N.D. Cal. Sept. 8, 2009) (quoting General Bedding Corp. v. Echevarria, 947
24   F.2d 1395, 1397 (9th Cir. 1991)).
25         A plaintiff seeking to take advantage of the delayed discovery rule must plead “the
26   time and manner of discovery.” E–Fab, 153 Cal. App. 4th at 1319. The Court previously
27   held that Josten failed “to allege the details of how he uncovered Rite Aid’s alleged scheme.
28   He only states that he had neither actual nor constructive knowledge of the facts
                                                   6

                                                                                  18-cv-0152-AJB-JLB
     Case 3:18-cv-00152-AJB-JLB Document 38 Filed 08/07/19 PageID.342 Page 7 of 8


 1   constituting the claims for relief until recently.” (Doc. No. 25 at 12.) However, in Josten’s
 2   FAC, he alleges he discovered the “unlawful conduct in mid-January 2018, through the
 3   investigation of Plaintiff’s counsel, which occurred in mid-January 2018.” (Doc. No. 27
 4   ¶ 80.) Josten further argues he could not have discovered the scheme earlier because “Rite
 5   Aid misrepresented at the point of purchase that the copayment was accurate; and Rite Aid
 6   omitted at the point of purchase that Plaintiff was not receiving any benefit from his
 7   insurance.” (Id. ¶ 81.) Josten also states that Rite Aid “actively misled consumers by
 8   inflating and mispresenting U&C prices for RSP Generics to Plaintiff that were far higher
 9   than the RSP Prices (the actual U&C prices.” (Id. ¶ 83.) Finally, Josten alleges “Rite Aid
10   also failed to post drug prices in a clear manner and in a way that would alert Plaintiff and
11   the Class members to the artificially inflated priced charged by Rite Aid.” (Id.)
12         Rite Aid argues Josten’s allegations still fail and is unconvinced that Josten could
13   not have discovered the scheme prior to his consultation with his attorney. (Doc. No. 28-1
14   at 20.) Rite Aid points to law rejecting plaintiffs’ assertions of the delayed discovery rule
15   until after counsel was retained. (Id.) For example, Rite Aid quotes a California case
16   purporting to hold that “[a] rule that permits a plaintiff to present timely claims at any point
17   after consulting an attorney would render the statute of limitations meaningless.” (Id. at 20
18   (quoting Nevarez v. Wells Fargo, N.A., No. C-12-1660 JCS, 2012 WL 2428233, at *5 (N.D.
19   Cal. June 26, 2012)).) However, as Josten notes, in that case the plaintiff was challenging
20   a contract he himself had signed, and the Court found a plaintiff “‘is presumed to be
21   familiar with the contents of any document that bears the person’s signature.’” Nevarez,
22   2012 WL 2428266, at *5 (quoting Motsinger v. Lithia Rose–FT, Inc., 211 Or. App. 610,
23   616, 156 P.3d 156 (2007)). Here, Josten did sign anything which supplied him “with
24   knowledge that the RSP prices represent the most common price paid by Rite Aid’s cash-
25   paying customers.” (Doc. No. 30 at 17.) Nor would Josten have signed anything detailing
26   the RSP program or prices altogether. Thus, Nevarez’s holding is inapplicable to the facts
27   at hand.
28         As to the second element under the delayed discovery rule, the Court finds a
                                                    7

                                                                                    18-cv-0152-AJB-JLB
     Case 3:18-cv-00152-AJB-JLB Document 38 Filed 08/07/19 PageID.343 Page 8 of 8


 1   reasonable person in plaintiff’s position would had lacked the means for discovery of the
 2   alleged scheme. “The delayed discovery rule is typically employed when the defendant is
 3   in a far superior position to know of the act and the injury, and the act and the injury are
 4   difficult for the plaintiff to detect.” Keilholtz v. Lennox Hearth Products Inc., No. C 08-
 5   00836 CW, 2009 WL 2905960, at *3 (N.D. Cal. Sept. 8, 2009). Here, Josten had no reason
 6   to suspect Rite Aid was failing to include its RSP prices in the U&C prices it reported. It
 7   would be, in the Court’s opinion, difficult for Josten to detect that he was being charged an
 8   inflated copayment amount because Rite Aid has set a dual-payment track for cash-paying
 9   customers of which it was failing to include in its U&C prices. Without having the
10   sophisticated knowledge of the U&C reporting requirements and having gathered multiple
11   pieces of the puzzle together such as the RSP prices and the copayment prices, even a
12   person exercising reasonable diligence would have had a hard time piecing this one
13   together. Accordingly, the Court finds Josten has pled equitable tolling. The Court declines
14   to discuss Josten’s other arguments supporting its tolling. (See Doc. No. 30 at 18–20.)
15                                     IV.    CONCLUSION
16         In sum, the Court DENIES Rite Aid’s motion to dismiss, finding the Medicare Act’s
17   exhaustion requirements do not apply to Josten’s claims and that Josten has appropriately
18   alleged tolling. (Doc. No. 28.)
19         IT IS SO ORDERED.
20   Dated: August 7, 2019
21
22
23
24
25
26
27
28
                                                   8

                                                                                 18-cv-0152-AJB-JLB
